United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3814
                        ___________________________

                            Marvin Douglas Sundquist

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   State of Nebraska; Nebraska Attorney General’s Office; Ed Vierk, Assistant
Nebraska Attorney General; Nebraska Department of Health and Human Services;
Ruth Schuldt, Probation Compliance Monitor; Douglas J. Peterson; Courtney Phillips

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                             Submitted: June 28, 2017
                               Filed: July 12, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ____________

PER CURIAM.
       Marvin Sundquist appeals from the adverse judgment the district court1 entered
in his action asserting a deprivation of his rights while he was in the process of
seeking, and ultimately obtaining, a license from the State of Nebraska to practice
massage therapy. He challenges the denial of a motion to amend his complaint and
the adverse grant of summary judgment.

      We first conclude that the denial of Sundquist’s motion to amend was not an
abuse of discretion. See Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir.
2008) (noting that decisions regarding a plaintiff’s motion to amend its complaint are
reviewed for abuse of discretion). We further conclude that summary judgment was
appropriately granted for the reasons stated by the district court. See Beaulieu v.
Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (explaining that a grant of summary
judgment is reviewed de novo, viewing the record in the light most favorable to
nonmovant). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                         -2-